Exhibit 10.2 

 
 
FIRST AMENDMENT TO THE SETTLEMENT AGREEMENT
 
This First Amendment to the Settlement Agreement (this “First Amendment”), dated
as of October 17, 2018, is by and between Lazarus Energy, LLC, a Delaware
limited liability company (“Lazarus”); Blue Dolphin Energy Company, a Delaware
corporation (“BDEC”); Lazarus Energy Holdings, LLC, a Delaware limited liability
company (“LEH”); Nixon Product Storage, LLC, a Delaware limited liability
company (“Nixon”); Carroll & Company Financial Holdings, L.P. (“C&C”); Jonathan
Carroll (“Carroll” and, together with Lazarus, BDEC, LEH, Nixon, and C&C the
“Lazarus Parties”); and GEL Tex Marketing, LLC, a Delaware limited liability
company (“GEL Tex”) (each, a “Party” and, collectively, the “Parties”).
 
RECITALS
 
WHEREAS, on July 20, 2018, the Parties executed the Settlement Agreement1 in
order to provide for a settlement between the Lazarus Parties and GEL Tex
regarding the Final Award that resolves the Arbitration and the District Court
Action contingent upon the Lazarus Parties obtaining the Settlement Financing to
fund a settlement in accordance with the terms of the Settlement Agreement;
 
WHEREAS, paragraph 15(d) of the Settlement Agreement requires the Lazarus
Parties to achieve certain milestones in connection with obtaining the
Settlement Financing;
 
WHEREAS, in order to facilitate the Lazarus Parties’ ongoing negotiations to
obtain the Settlement Financing, GEL Tex and the Lazarus Parties hereby agree to
amend the Settlement Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenant and
agreements set forth in the Settlement Agreement and this First Amendment, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:
 
AGREEMENT
 
1. Paragraph 15(d)(i) of the Settlement Agreement shall be amended and replaced
in its entirety and shall now state:
 
Provide GEL Tex with a copy of the United States Department of Agriculture’s or
a bona fide third-party lender’s Commitment of the Settlement Financing by no
later than November 15, 2018, unless otherwise extended in writing by GEL Tex;
 
2. GEL Tex and the Lazarus Parties agree that this First Amendment may be
executed in separate parts delivered by electronic means that, taken together,
will be deemed to be one instrument. GEL Tex and each Lazarus Party represent
and warrant that this First Amendment has
 
 
1 All capitalized terms used but not otherwise defined in this First Amendment
shall have the meanings given to such terms in the Settlement Agreement.
 
 

 
 
been approved and authorized by all necessary action and the execution hereof
does not violate any agreement to which it is a party.
 
3.Except as set forth in this First Amendment, the Settlement Agreement is
unaffected and shall continue in full force and effect in accordance with its
terms. If there is a conflict between this First Amendment and the Settlement
Agreement, the terms of this First Amendment will prevail.
 
[Signature Pages Follow]
 
- 2 -
 

 
IN WITNESS WHEREOF, the undersigned have caused this First Amendment to the
Settlement Agreement to be duly executed and delivered as of the date first set
forth above.
 
GEL TEX MARKETING, LLC
 
By:
/s/ R.V. DEERE
Name:
Robert V. Deere
Title:
Chief Financial Officer

 
LAZARUS ENERGY, LLC
 
By:
/s/ JONATHAN CARROLL
Name:
Jonathan Carroll
Title:
President

 
BLUE DOLPHIN ENERGY COMPANY
 
By:
/s/ JONATHAN CARROLL
Name:
Jonathan Carroll
Title:
President

 
LAZARUS ENERGY HOLDINGS, LLC
 
By:
/s/ JONATHAN CARROLL
Name:
Jonathan Carroll
Title:
President

 
NIXON PRODUCT STORAGE, LLC
 
By:
/s/ JONATHAN CARROLL
Name:
Jonathan Carroll
Title:
President

 
 
CARROLL & COMPANY FINANCIAL HOLDINGS, L.P.
 
By:
/s/ JONATHAN CARROLL
Name:
Lazarus Financial, LLC
Title:
General Partner

 
 
By:
/s/ JONATHAN CARROLL
 
Jonathan Carroll

 
 
